PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/675,319
Filing Date: 11 Aug 2017
Appellant(s): Wei et al.



__________________
J. Richard Soderberg
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/21/20.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 9/25/20 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

	Appellant argues at [AB8] lines 12-13 that the teaching of Reno does not disclose forward any API call sequences made to them or that they have received.  With respect to appellant’s argument examiner respectfully disagrees.   Since in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) since the teachings of Reno are not recited for the specifics of forwarding any api call sequences made to them that is seen in the teachings of Banerjee [0018] lines 16-29 and [0019] lines 6-9 which shows that the data received at the frontend application system is then sent/forwarded to the server system for processing where it is viewed that the data can include API call thus viewed as forwarding the API call sequence information.



Appellant argues at [AB9] lines 7-20 that the teachings of Reno and Banerjee do not disclose the sending of the account creation request with the API call sequence.  With respect to appellant’s argument examiner respectfully disagrees.  .   Since in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) since the teachings of Reno and Banerjee are not specifically recited for the teachings of the sending of the account creation request.  It is viewed that the teachings of Pidathala Col. 7 lines 51-59 for showing the specifics of API calls associated with account creation request.



Appellant argues at [AB11] lines 12-13 that Pidathala does not disclose an account creation request for a social media platform.  With respect to appellant’s argument examiner respectfully disagrees.  It is seen in the teachings of Pidathala Col. 3 lines 61- Col. 4 line 4 and Col. 7 lines 51-59 this shows the system ties the API calls to creating profiles/accounts where the system is viewed as being fully included in such social networking sites such as Facebook, LinkedIn and Twitter etc., thus it is viewed that the request includes an account/profile creation request for a social media platform.

Appellant argues at [AB12] lines 10-12 that Khan does not disclose whether a particular API call of the frontend component is missing from the received API call sequence.  With respect to appellant’s argument examiner respectfully disagrees.  It is seen in the teachings of Khan [0035] lines 27-33 where shows the ability to determine 

Appellant argues at [AB12] lines 16-17 that a person of ordinary skill in the art would not have seen a reason to combine Reno, Banerjee and Pidathal with Khan.  With respect to appellant’s argument examiner respectfully disagrees.  As it is seen in in the teachings of Khan [0035] this leads to an increase in usability by being able to increase the ease of identification unsuccessful API calls thus being able to identify where problems and issues are occurring and being able to determine where the problems and issues are occurring being of missing information is useful in determining how to fix or correct such information.

Appellant argues [0013] lines 7-11 that Reno does not take disclose the presence or absence of a particular API call in training.  Wirth respect to appellant’s argument examiner respectfully disagrees.  The teachings of Reno [0070] lines 4-19 and [0071] lines 1-8 are used to show the specifics of the training that can be done based on tied to request that attempt or don’t attempt various types of undesirable operations, viewed as valid or invalid request and based on recognized patterns tied to 

Appellant argues at [AB13] lines 25-29 the Khan does not do anything in response to determining that a particular API call is missing.  With respect to appellant’s argument examiner respectfully disagrees.  As seen argued above examiner explains how Khan can evaluate whether a particular API call is missing as it is seen in the teachings of Khan [0035] lines 27-33 where shows the ability to determine when specific events can be identified as missing, these specific events are associated with being able to determine an unsuccessful API call, where it is viewed that a missing API call specific event would lead to an unsuccessful API call thus viewed as being able to determine when a specific API call is missing from an API call sequence and since can be seen determining specific events thus viewed as API calls are missing can determine if another API call is missing in the API call sequence as well.

Appellant argues at [AB14] lines 6-8 that Reno does not disclose determining whether a temporal separation of the API call is randomized.  With respect to appellant’s argument examiner respectfully disagrees.  As it is seen in Reno [0025] lines 1-8, [0027] lines 1-9 and [0029] lines 1-8 which are related to determine API risk 

Appellant argues at [AB14] line 29 – [AB15] line 2 that Basso a connection between the API call and the creation of the account creation request wherein at least one of the API calls was register by the frontend component after the creation of the account generation request.  With respect to appellant’s arguments examiner respectfully disagrees.  The teachings of Basso [0018] lines 1-13 which is used to show the specifics of being able to register an API call thus viewed as within the unlimited predefined time period as it occurs.  Basso was not specifically recited for the connection between the API calls and the creation of the account creation request, that was seen in the teachings of Pidathala and as argued above showing the API call associated with the account creation request see Pidathala Col. 3 lines 61- Col. 4 line 4 and Col. 7 lines 51-59 this shows the system ties the API calls to creating profiles/accounts and where it is viewed that a call must exist for it to be registered thus viewed that the API call for an account generation requested would be registered after the API call for an account generation request was generated/created and together can be viewed as disclosing being able to register an API call associated with the account creation request during a time period after the generation of the account generation request that is associated with the API call.

Appellant argues at [AB15] lines 20-23 that Daniel does not disclose applying the updated API call sequence model to a previous account creation request.   With respect to appellant’s argument examiner respectfully disagrees.  The teachings of Daniel [0099] lines 6-9 are used to show the ability of the ability to train a model with previous request and interaction and where the specifics of the updated API call sequence model which previous request can be applied to is seen in the teachings of claim 14 where Reno [0068] lines 1-3 [0070] lines 1-4 and Fig. 8 shows the specifics of training being used to generated an updated model.  Thus together can be viewed as being able to apply previous request and interactions to a trained and updated API call sequence model.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/BRADFORD F WHEATON/Examiner, Art Unit 2193                                                                                                                                                                                                        
Conferees:
/Chat C Do/Supervisory Patent Examiner, Art Unit 2193                                                                                                                                                                                                        
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a),